Opinion by
Judge MacPhail,
The Department of Transportation, Bureau of Traffic Safety (DOT) appeals here from an order of the Court of Common Pleas of Allegheny County which .sustained Elmer D. Miller’s appeal from the recall by DOT of his school bus operator’s certificate.
This case was heard de novo before the trial court. Our scope of review is to determine whether the trial court’s findings of fact are supported by competent evidence, whether there has been an error of law or whether the trial court has manifestly abused its discretion. Waigand v. Commonwealth, 68 Pa. Commonwealth Ct. 541, 449 A.2d 862 (1982).
Miller’s -school bus operator’s certificate was suspended pursuant to 67 Pa. Code §71.3, the DOT regulation which provides that school bus drivers must *234have an annual physical examination and states at 67 Pa. Code §71.3(b) that “the minimum requirements for passing a physical examination” include in pertinent part:
(3) No established medical history or clinical diagnosis of:
(i) Diabetes mellitus requiring use of insulin or any other hypoglycemic medication.
(ii) Myocardial infarction, angina pectoris, coronary insufficiency.
(iii) Any other form of cardiovascular disease, including hypertension, with syncope, dyspnea, loss of consciousness, collapse or congestive failure.
This Court recently considered this regulation in Department of Transportation, Bureau of Traffic Safety v. Johnson, 88 Pa. Commonwealth Ct. 248, 489 A.2d 960 (1985). In that case we stated, “because the present regulation, at 67 Pa. Code §71.3(b)(3), disqualifies solely on the basis of such a medical history [of myocardial infarction], without proof of any current impairment, this case squarely requires this Court to decide the validity of the regulation in the present context. ” Id. at 254, 489 A.2d at 962. Recognizing that 67 Pa. Code §71.3 was promulgated by DOT under an express grant of Legislative power, we concluded in Johnson that the regulation is reasonable and valid under substantive due process when read and applied to disqualify a school bus operator solely on the basis of a medical history of myocardial infarction and without regard for whether such person is presently asymptomatic. See id. at 254, 489 A.2d at 963.
We find no substantive difference between disqualification on the basis of a medical history of myocardial infarction, as in Johnson, or a medical history or clinical diagnosis of coronary insufficiency, the *235¡basis of the disqualification in the instant case. The question in the instant ease, therefore, must be whether Miller has a medical history or clinical diagnosis of coronary insufficiency. His present physical condition is not in issue.
The relevant portion of the order of the trial court states, “ [t]he Court found as a fact that the appellant [Miller] underwent corrective heart surgery and that the subsequent medical evidence established that he was physically competent to operate a school bus.” We hold as a matter of law that the trial court erred in predicating its decision upon Miller’s present physical condition.
The record shows that Miller underwent corrective heart surgery because a cardiac catheterization “demonstrated a 95 percent obstruction in the proximal portion of one of his coronary arteries.”1 In our opinion surgery of this kind presupposes a medical history of coronary insufficiency such that Miller must be disqualified from operating a school bus on the basis of 67 Pa. Code §71.3(b) (3) (ii).
For these reasons we will reverse the decision of the Court of Common Pleas of Allegheny County and reinstate the recall of Miller’s school bus operator’s certificate by DOT.
Order
The order of the Court of Common Pleas of Allegheny County dated November 16, 1983, No. SA 537 of 83, is hereby reversed.
The recall of Elmer D. Miller’s school bus operator’s certificate is hereby reinstated.
Judge Williams, Jr. did not participate in the decision in this case.

 Letter from Dr. Rodney C. Lipman to Miller’s attorney, John R. DaAngelis, dated October 20, 1982.